I114th CONGRESS2d SessionH. R. 5763IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. Bucshon (for himself, Mr. Payne, Mr. Carson of Indiana, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo clarify the treatment of certain DNA Specimen Provenance Assay tests as reasonable and necessary for the diagnosis or treatment of illness for coverage under the Medicare program. 
1.Short titleThis Act may be cited as the Prostate Cancer Misdiagnosis Elimination Act of 2016. 2.Clarification of treatment of certain DSPA tests as reasonable and necessary for the diagnosis or treatment of illness for coverage under Medicare (a)In generalFor purposes of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) and regulations promulgated to carry out such title, a DNA Specimen Provenance Assay test (referred to in this section as a DSPA test) furnished after the date of the enactment of this Act shall be deemed to be reasonable and necessary for the diagnosis or treatment of an illness or injury under section 1862(a)(1)(A) of such Act (42 U.S.C. 1395y(a)(1)(A)) for purposes of coverage and payment under part B of such title if, subject to subsection (b), such test is furnished to an individual enrolled under part B who has had a prostate cancer biopsy the results of which are putatively positive and the test is furnished with respect to such biopsy.  
(b)ExceptionSubsection (a) shall not apply to a DSPA test furnished to an individual if the physician ordering such test recommends that treatment of prostate cancer for such individual is not medically necessary. (c)CPT code assignmentNot later than 60 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall assign the DSPA test to a CPT code. 
